Pursuant to our Rule 6, the United States District Court for the District of Rhode Island, sitting as a three-judge court in the above captioned case, certified two questions of state law: (1) whether funds derived from G.L. 1956 (1969 Reeenactment) §44-30-2(e) may be used for the direct benefit of identifiable candidates or must be segregated and used solely to defray the general *987operating expenses of the political parties to which they have been remitted by the General Treasurer; and (2) whether the instructions accompanying the state personal income tax forms and the forms themselves properly conform to that enactment. Accompanying the certification was a request that the court answer the questions presented.
James Murray, pro se, plaintiff. Julius C Michaelson, Attorney General, /. Peter Doherty, Special Assistant Attorney General, Ahedon, Stanzler, Biener Skolnik and Lipsey, Lynette Labinger, Gerald McG. DeCelles, Malcolm Farmer III, Attorneys for Rhode Island Affiliate of the American Civil Liberties Union, Amicus Curiae, Seth K. Gifford, Anthony F. Muri, for defendants.
After the certified questions had been briefed and argued and were awaiting preparation of a response, defendants suggested on the record that (1) the first certified question had been rendered moot by passage by the General Assembly of this state of 77-S 414 which was signed into law by the Governor and took effect on April 7, 1978, and which so amended §44-30-2(e) as to delete therefrom the portion giving rise to the first certified question; and (2) the second question had been rendered moot by the defendant tax administrator’s adoption of an emergency regulation which was to be and has been incorporated into the instructions accompanying the personal income tax forms for the tax year 1977.
The defendants have certified that a copy of their suggestion of mootness has been served on the other parties in the manner provided by Sup. Ct. R. 18. No response has been made by any of those parties.
In the circumstances we are constrained to accept the defendant’s suggestion that the certified questions have been mooted. If your Honors are in disagreement, the questions can be recertified. Little time will have been lost for, as already noted, the questions are at the response writing stage.
The clerk is directed to send a copy of this order to the United States District Court for the District of Rhode Island and to the respective parties.